Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose the following limitations in combination with the other limitations in the claims:
“a chassis sensor signal via an interface to a chassis sensor of the vehicle, the chassis sensor signal representing at least one chassis vibration recorded in a chassis area of the vehicle; and evaluating the body sensor signal and the chassis sensor signal to obtain an evaluation result representing the damage, wherein the evaluating includes at least one of the following: subtracting the chassis sensor signal from the body sensor signal; and at least partially suppressing the chassis sensor signal in response to determining that an amplitude or a frequency of the chassis sensor signal is above a predefined threshold” in claim 1;
“a chassis sensor signal via an interface to a chassis sensor of the vehicle, the chassis sensor signal representing at least one chassis vibration recorded in a chassis area of the vehicle; and evaluate the body sensor signal and the chassis sensor signal to obtain an evaluation result representing the damage, wherein the evaluation includes at least one of the following: subtracting the chassis sensor signal from the body sensor signal; and at least partially suppressing the chassis sensor signal in response to determining that an amplitude or a frequency of the chassis sensor signal is above a predefined threshold” in claim 7; and
“a chassis sensor signal via an interface to a chassis sensor of the vehicle, the chassis sensor signal representing at least one chassis vibration recorded in a chassis area of the vehicle; and evaluating the body sensor signal and the chassis sensor signal to obtain an evaluation result representing the damage, wherein the evaluating includes at least one of the following: subtracting the chassis sensor signal from the body sensor signal; and at least partially suppressing the chassis sensor signal in response to determining that an amplitude or a frequency of the chassis sensor signal is above a predefined threshold” in claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat(Pat) Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747